USCA11 Case: 20-12191      Date Filed: 01/18/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12191
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GUY ST. AMOUR,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:17-cr-60001-JIC-1
                   ____________________
USCA11 Case: 20-12191        Date Filed: 01/18/2022     Page: 2 of 2




2                      Opinion of the Court                20-12191

Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Guy St. Amour was convicted for operating an aircraft with
an unapproved fuel system, in violation of 49 U.S.C. section
46306(b)(9). United States v. St. Amour, 886 F.3d 1009, 1010 (11th
Cir. 2018). After we affirmed the conviction on appeal, id. at 1016,
St. Amour moved for a new trial and petitioned for a writ of error
coram nobis. He claimed that there was newly discovered evi-
dence showing that he didn’t “operate” the aircraft under section
46306(b)(9), the government withheld Brady v. Maryland, 373 U.S.
83 (1963) evidence, and his trial counsel was ineffective for failing
to hire an aviation expert. The district court denied the new trial
motion and coram nobis petition because the evidence was not
newly discovered and it would not have produced a different result
in the case, the evidence was not favorable to St. Amour’s defense,
and St. Amour had not met the stringent requirements for extraor-
dinary coram nobis relief.
       After a thorough review of the record and with the benefit
of oral argument, we affirm the district court’s order denying St.
Amour’s new trial motion and coram nobis petition. We also deny
St. Amour’s request to withdraw the mandate in his earlier appeal.
See Calderon v. Thompson, 523 U.S. 538, 549–50 (1998); 11th Cir.
R. 41-1.
      AFFIRMED.